Citation Nr: 1549282	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January and April 2011, the Veteran formally requested that the RO consider his Great Lakes Naval Hospital treatment records dated from December 1965 to January 1966 when deciding his case.  See Veteran's Notice of Disagreement and VA Form 9.  The Veteran specifically asserted that these records contained symptomology that would established his current DM II was present in service.  Prior to the Veteran's request, it is noted that service treatment records included two treatment medical records dated in January 1966 from USNTC Great Lakes.  However, there are no records from the Great Lakes Naval Hospital from 1965.  Importantly, there is also no indication that a specific search to obtain the requested record was ever made by the RO.  As a result an attempt should be made to obtain these identified records.

Additionally, any updated VA or private treatment records should be obtained and associated with the claims file.

The Veteran has not yet been afforded a VA examination with regard to his claim for service connection for DM II or erectile dysfunction.  The record reflects that the Veteran no longer argues that his DM II was caused by exposure to herbicides.  His representative states that it has previously been stipulated that the Veteran "is claiming service connection for DM on a direct basis due to his military service during basic training, in which he was treated for this condition."  See October 2015 Appellant's Brief.  As a result  the Board finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the nature and etiology of his disabilities.  See 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. 1.	Attempt to obtain treatment records for the Veteran from Great Lakes Naval Hospital dated between 1965 and 1966.

2.	Identify and obtain any outstanding pertinent VA and/or private treatment medical records not already of record.

3.	Thereafter, the Veteran should be Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed diabetes mellitus, type II.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnoses of record.  The examiner should opine whether the Veteran's diabetes mellitus at least as likely as not (a 50 percent or higher degree of probability) manifested during service, manifested within a year of separation from service, or is otherwise due to his active service. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Special attention is directed to any treatment medical records obtained from the Great Lakes Naval Hospital dated in 1966 and 1965.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

The RO should also schedule a VA examination to determine whether the Veteran has erectile dysfunction and, if so, its etiology.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's erectile dysfunction is related to diabetes mellitus.  The rationale for any opinion should be set forth.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The claims folder should be made available to the examiner in conjunction with the examination.

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




